Citation Nr: 1333231	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  11-25 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active military service from October 1978 to June 1992.  He also had service in the Army Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.

Here, the Veteran has asserted that he has bilateral hearing loss disability directly related to hazardous noise exposure sustained during active service.  Specifically, he has reported hazardous noise exposure in the form of mortars, rockets, grenades, and other weapons fire.  A review of the Veteran's DD Form 214 shows that his military occupational specialty (MOS) while in active service was listed as cannon crewman and tactical fire operations specialist.  

A review of the Veteran's service treatment records (STRs) shows he received audiometric evaluations as part of his medical examinations in March 1986, May 1992, and April 1997.  There was no evidence of record of audiometric evaluations upon entrance or separation, though.  There was a notation from a July 1993 rating decision that the RO was unable to obtain the Veteran's complete service medical records (SMRs), now called STRs.  Attempts to obtain these records should be made on remand.  In addition, in his claim, the Veteran reported that he served in the reserves from September 1992 to July 2000.  While there are some STRs from this time period, they also do not appear to be complete.  Therefore, attempts should be made to obtain complete records from this period, as well.

In January 2010, the Veteran was afforded a VA examination to determine the nature and etiology of his bilateral hearing loss disability.  A review of the examination report shows that at that time, the examiner declined to diagnose a hearing loss disability based on a finding that the Veteran had normal hearing bilaterally.  

Thereafter, in a June 2011 Report of Consultation and Examination from a private Doctor of Chiropractic, Dr. Paul Yocum reported that the Veteran suffered from progressive bilateral hearing loss.  He stated that he tested the Veteran's hearing loss in a very quiet room and then in a room with normal day-to-day noise, and that the Veteran had bilateral hearing loss under normal conditions in both ears.  He reported that the Veteran's hearing loss was 20 percent in his left ear and 30 percent in his right ear.  Dr. Yocum also opined that it was more likely than not that the Veteran's bilateral hearing loss was directly causally related to the acoustic trauma the Veteran experienced while in service.  However, his report did not disclose the specific results of any audiometric evaluation.  On remand, the results of any audiometric testing should be obtained from Dr. Yocum.

The Veteran should also be afforded a new VA examination for additional audiometric testing that takes into consideration Dr. Yocum's report.  Finally, any additional VA treatment records should be obtained on remand.

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records (to include, but not limited to, records from the West Palm Beach, Florida VAMC), dated from September 2009 to the present.

2.  Make arrangements to obtain any outstanding  treatment records from Dr. Paul Yocum, dated since June 2011.  Dr. Yocum should also be asked to provide the results of any audiometric testing conducted in conjunction with his June 2011 evaluation of the Veteran.  If audiometric testing was done, he should also be asked to state whether (a) it was conducted by a state-licensed audiologist; (2) whether a speech discrimination result reported was the Maryland CNC controlled speech discrimination test; and (3) whether a puretone audiometry test was conducted.

3.  Make arrangements to obtain the Veteran's complete service treatment records dated from October 1978 to June 1992, as well as his complete treatment records from the Army Reserves dated from 1992 to 2000.  If additional service treatment records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

4.  Thereafter, schedule the Veteran for a VA audiological examination. The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

Appropriate testing should include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  The examiner should specifically report the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz for both ears.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss (if at a level of impairment to be considered a disability for VA purposes (see 38 C.F.R. § 3.385)) had its clinical onset during active service, or is related to any in-service disease, event, or injury, to include hazardous noise exposure.  

In providing this opinion, the examiner should acknowledge the Veteran's exposure to acoustic trauma in service due to weapons fire and any statements regarding continuity of symptomatology since service.

The examiner also should note that the fact that there was no diagnosis of hearing loss in service is not, by itself, a sufficient reason to deny service connection for hearing loss.

A full rationale must be provided for all opinions expressed.

5.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

 6.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative, if any, with an SSOC and afford them the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

